DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 4-9 were previously pending and subject to a non-final rejection dated December 7, 2021. In the Response, submitted on March 3, 2022, claims 1, 6, and 7 were amended. Therefore, claims 1-2 and 4-9 are currently pending and subject to the following final rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022 was filed before the mailing date of this non-final rejection. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks on Page 7 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101, have been fully considered and are found persuasive.

Applicant’s remarks on Pages 7-9 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103, have been fully considered but are moot in view the amended references and amended rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0180773 to Zafiroglu et al. (hereinafter “Zafiroglu”) in view of U.S. Patent Application Publication No. 2010/0201505 to Honary et al. (hereinafter “Honary”) and further in view of U.S. Patent Application Publication No. 2014/0074757 to De Genaro et al. (hereinafter “De Gennaro”) and even further in view of U.S. Patent Application Publication No. 2018/0373936 to Kim et al. (hereinafter Kim”).
In regard to claims 1 and 6, Zafiroglu discloses a fee setting server configured set a utilization fee, the fee setting server comprising a central processing unit, the CUP configured to perform operations  (Paras. 26, 33, 36-37, 46-48) (A user may access other incentive information 258 associated with the various incentives determined to be available based on associated vehicle occupancy information 254 via, for example, one or more of the remote servers 208 which is part of system 202 (i.e., fee setting server)…In various embodiments, the above-described system may be a tolling system comprising one or more computers (e.g., servers) (i.e., the fee setting server comprising a CPU) Examples of types of incentives that may be identified or determined include, but are not limited to, a reduction in a fee associated with operation of a vehicle…an amount of a toll discount may be determined based on the vehicle occupancy information (i.e., configured to set a utilization fee for car sharing).)
Zafiroglu discloses the CPU is configured to: acquire information of a number of occupants riding in a vehicle (Para. 30-31) (The vehicle 100 may include an IVI system 106 configured to receive sensor data from one or more in-vehicle sensors and determine a number of vehicle occupants based at least in part on the sensor data (i.e., acquire information of a number of occupants riding in a vehicle).)
Zafiroglu discloses the CPU configured to: set the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point (Paras. 14, 22, 26, and 32) (The sensor data may be continuously gathered by the sensors or periodically determined and refreshed at specific intervals and/or upon satisfaction of an occupancy determination condition. In certain embodiments, the sensor data may be continuously captured by the sensors but may be received and/or analyzed by the IVI system 106 at specific intervals and/or upon satisfaction of an occupancy determination condition (i.e., the information of the number of occupants at predetermined time in point/using the information of the number of occupants at a predetermined time point)…. In certain embodiments, a fee associated with operation of a vehicle may be reduced based on vehicle occupancy information indicative of a number of vehicle occupants occupying a vehicle for a given period of time. The amount of the reduction in the fee may be determined based on the number of vehicle occupants. For example, the amount of the reduction may be positively correlated to an increase in the number of vehicle occupants such that a particular increase in the number of vehicle occupants leads to a corresponding increase in the amount by which the fee may be reduced/ The amount of the discount may increase as the number of vehicle occupants increases and in accordance with any suitable proportional behavior (i.e., set the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified …. is larger than a number of occupants in the second case …).)
Zafiroglu discloses the CPU is configured to send the number of occupants to a billing entity to set the utilization fee using the number of occupants (Paras. 21, 26 and 59-61) (The server (which includes computers) (i.e., CPU is configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send (the number of occupants) to a billing entity to set the utilization fee, using the number of occupants).)
Zafiroglu discloses wherein, when the vehicle is shifted from a READY-OFF state to a READY-ON state, the fee setting server is triggered to transmit an image shooting request to the vehicle to shoot an image of the occupants within the vehicle, and the fee setting server acquires the shot image and specifies from the shot image the number of occupants at start of utilization of the vehicle (Paras. 20, 30-32) (Sensors…one or more image capturing devices 108 may be provided at various positions within the vehicle 100.. determine a number of vehicle occupants based at least in part on the sensor data (i.e., to transmit an image shooting request to the vehicle to shoot an image of the occupants within the vehicle) …. sensor data may be received upon detecting that an occupancy determination condition exists….may be any condition that triggers a redetermination of vehicle occupancy based on current sensor data received from the sensor(s) in the vehicle…  Occupancy determination conditions may include….the use of the vehicle ignition (i.e., when the vehicle is shifted from a READY-OFF state to a READY-ON state)… The IVI system 106 may analyze the sensor data in accordance with any suitable algorithm to determine vehicle occupancy information indicating a number of vehicle occupants (i.e., and the fee setting server acquires the shot image and specifies from the shot image the number of occupants at start of utilization of the vehicle).)
Zafiroglu discloses wherein a discount rate is specified by the number of occupants (Para. 14) (The amount of the reduction in the fee may be determined based on the number of vehicle occupants).
As discussed above, Zafiroglu discloses the utilization fee and the vehicle. Zafiroglu does not explicitly disclose or teach, however, Honary teaches that the utilization fee is for car sharing and that the vehicle is utilized for car sharing (Paras. 40-41, 46-47 and 72) (Embodiments of the invention find application in, for example: Road tolling for vehicles in its various forms… car pool/van pool management accounting)
As discussed above, Zafiroglu discloses sending (the number of occupants) to a billing entity to set the utilization fee. Zafiroglu does not explicitly disclose or teach, however, Honary teaches wherein, when a number of occupants at start of the utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, sending occupancy to the billing entity (as taught by Zafiroglu) using the number of occupants at the end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5) (“A method of verifying occupancy in a passenger transport conveyance” comprises “monitoring and assessing the location and movement pattern of passengers arriving prior to the start of the journey, during the journey” (i.e., wherein, when a number of occupants at start of utilization of the vehicle) and “immediately after exiting the transport conveyance at the end of the journey” (i.e., a number of occupants at end of utilization of the vehicle). The method includes identifying suspicious occupancy declarations, based on the monitoring and assessment of step – which includes verifying that the pre-journey/post journey passenger movement patterns are consistent with the automatically declared passenger occupancy (i.e., when a number of occupants at start…is different from a number at end…); and then communicating the verified passenger for the journey (i.e., using the number….at the end) to a transport system usage billing and accounting system (i.e., sending occupancy to the billing system, using the number of occupants at the end of the utilization of the vehicle). The primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests with low or borderline confidence levels as determined by short range wireless signal processing algorithms in the Secure Embedded Computer 101.1 in combination with the analysis of the geographical pattern of dispersal of occupant's mobile phones 103.1 after the journey (i.e., verification is based on using the number of occupants at the end of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the billing system/method of Zafiroglu  to include and receive the verified number of occupants from the post-journey occupancy verification of Honary, with the motivation of  preventing fraudulent declarations of occupancy to “defeats rogue operators of transport conveyances who attempt to gain privileges/penury advantage in their use of transport infrastructure by creating fake passengers to trick occupancy based incentive systems for operators” (See Abst. and Paras. 15-16 and 20 of Honary).
Zafiroglu in view of Honary does not explicitly disclose or teach, however, De Gennaro teaches wherein the vehicle is provided with a display device, and the (fee setting) server causes the vehicle to generate a display screen on the display device at the start of utilization of the vehicle (Fig. 3, 320; Paras. 34-36, 53-54) (A taxi fare is the total charge by a taxi for transporting one or more passengers from a point of origin to a destination….  Taxi 300 is shown with a driver system 310 in communication with a passenger touchscreen 320 (i.e., wherein the vehicle is provided with a display device)…  Driver system 310 in communication with server 360 can provide an estimated fare for a prospective passenger ...This information may be communicated with the prospective passenger through passenger touchscreen 320 (i.e., server causes the vehicle to generate a display screen on the display device at the start of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the vehicle and server of Zafiroglu in view of Honary to include the fare based on communication with a server of De Gennaro, with the motivation of providing an accurate fare.
As discussed above, De Gennaro teaches the vehicle is provided with a display device, and causing the vehicle to generate a display screen on the display device. Zafiroglu in view of Honary and further in view of De Gennaro not explicitly disclose or teach, however, Kim teaches that the display screen including at least one of the discount rate as a measure of the utilization fee at the start of utilization of the vehicle and the utilization fee to which the specified discount rate is applied at the start of utilization of the vehicle (Figs. 20D-E; Paras. 383-385) (Display 2000 shows that the estimated fare may vary depending on a carsharing condition. For example, in the case of FIG. 20D, since the number of persons to use the transportation service is two, the estimated fare may be calculated based on two persons. Fig. 20D shows “when two persons are on board $9/1 person” with a “total $10 saved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the vehicle and server of Zafiroglu in view of Honary and further in view of De Gennaro to include the fare at the start of the trip and the actual amount saved of Kim, with the motivation of providing more information to the user. 
In regard to claim 2, Zafiroglu does not explicitly disclose or teach, however, Honary teaches that the predetermined time point is at end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5) (Primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests…in combination with the analysis of the geographical pattern of dispersal of occupant's mobile phones 103.1 after the journey (i.e., predetermined time point is at end of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modify Zafiroglu with the teachings of Honary as discussed above in regard to claim 1.
In regard to claim 5, Zafiroglu discloses wherein the information of the number of occupants is a shot image of an occupant(s) in the vehicle (Para. 31-32) (A variety of types of sensors are illustratively depicted… For example, one or more image capturing devices 108 may be provided at various positions within the vehicle 100. For example, an image capturing device 108 may be centrally located towards a front of the vehicle 100 and may be capable of capturing an image of an entire interior cabin of the vehicle 100 and may potentially support facial recognition functionality for identifying and distinguishing facial characteristics associated with unique vehicle occupants…sensor data captured by any one or more of the sensors described above may be received by the system 106. The IVI system 106 may analyze the sensor data in accordance with any suitable algorithm to determine vehicle occupancy information indicating a number of vehicle occupants).
In regard to claim 7, Zafiroglu discloses a fee setting system: comprising a vehicle (Abst.; Para. 36) (An illustrative system architecture 200 for identifying one or more incentives (for example, reduction in fee) based on vehicle occupancy). 
Zafiroglu a fee setting server configured to set a utilization fee (Paras. 36-37, 46-48) (A user may access other incentive information 258 associated with the various incentives determined to be available based on associated vehicle occupancy information 254 via, for example, one or more of the remote servers 208 which is part of system 202 (i.e., fee setting server)… Examples of types of incentives that may be identified or determined include, but are not limited to, a reduction in a fee associated with operation of a vehicle (i.e., configured to set a utilization fee).)
Zafiroglu discloses the fee setting server configured to acquire information of a number of occupants riding in the vehicle (Para. 30-31) (The vehicle 100 may include an IVI system 106 configured to receive sensor data from one or more in-vehicle sensors and determine a number of vehicle occupants based at least in part on the sensor data (i.e., acquire information of a number of occupants riding in the vehicle).)
Zafiroglu discloses the fee setting server configured to set the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point (Paras. 14, 22, 26, 32) (The sensor data may be continuously gathered by the sensors or periodically determined and refreshed at specific intervals and/or upon satisfaction of an occupancy determination condition. In certain embodiments, the sensor data may be continuously captured by the sensors but may be received and/or analyzed by the IVI system 106 at specific intervals and/or upon satisfaction of an occupancy determination condition (i.e., the information of the number of occupants at predetermined time in point/using the information of the number of occupants at a predetermined time point)…. In certain embodiments, a fee associated with operation of a vehicle may be reduced based on vehicle occupancy information indicative of a number of vehicle occupants occupying a vehicle for a given period of time. The amount of the reduction in the fee may be determined based on the number of vehicle occupants. For example, the amount of the reduction may be positively correlated to an increase in the number of vehicle occupants such that a particular increase in the number of vehicle occupants leads to a corresponding increase in the amount by which the fee may be reduced/The amount of the discount may increase as the number of vehicle occupants increases and in accordance with any suitable proportional behavior (i.e., set the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified …. is larger than a number of occupants in the second case …).)
Zafiroglu discloses the fee setting server being configured to send the number of occupants to a billing entity to set the utilization fee (Paras. 21, 26 and 59-61) (The server (i.e., fee setting server being configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send to a billing entity to set the utilization fee, using the number of occupants).)
Zafiroglu discloses the fee setting server configured to send the number of occupants to a billing entity to set the utilization fee using the number of occupants (Paras. 21, 26 and 59-61) (The server (i.e., fee setting server configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send (the number of occupants) to a billing entity to set the utilization fee, using the number of occupants).)
Zafiroglu discloses wherein, when the vehicle is shifted from a READY-OFF state to a READY-ON state, the fee setting server is triggered to transmit an image shooting request to the vehicle to shoot an image of the occupants within the vehicle, and the fee setting server acquires the shot image and specifies from the shot image the number of occupants at start of utilization of the vehicle (Paras. 20, 30-32) (Sensors…one or more image capturing devices 108 may be provided at various positions within the vehicle 100.. determine a number of vehicle occupants based at least in part on the sensor data (i.e., to transmit an image shooting request to the vehicle to shoot an image of the occupants within the vehicle) …. sensor data may be received upon detecting that an occupancy determination condition exists….may be any condition that triggers a redetermination of vehicle occupancy based on current sensor data received from the sensor(s) in the vehicle…  Occupancy determination conditions may include….the use of the vehicle ignition (i.e., when the vehicle is shifted from a READY-OFF state to a READY-ON state)… The IVI system 106 may analyze the sensor data in accordance with any suitable algorithm to determine vehicle occupancy information indicating a number of vehicle occupants (i.e., and the fee setting server acquires the shot image and specifies from the shot image the number of occupants at start of utilization of the vehicle).)
Zafiroglu discloses wherein a discount rate is specified by the number of occupants (Para. 14) (The amount of the reduction in the fee may be determined based on the number of vehicle occupants).
As discussed above, Zafiroglu discloses the utilization fee and the vehicle. Zafiroglu does not explicitly disclose or teach, however, Honary teaches that the utilization fee is for car sharing and that the vehicle is utilized for car sharing (Paras. 40-41, 46-47 and 72) (Embodiments of the invention find application in, for example: Road tolling for vehicles in its various forms… car pool/van pool management accounting)
As discussed above, Zafiroglu discloses sending the number of occupants to a billing entity to set the utilization fee. Zafiroglu does not explicitly disclose or teach, however, Honary teaches wherein, when a number of occupants at start of the utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, sending occupancy to the billing entity (as taught by Zafiroglu) using the number of occupants at the end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5), (“A method of verifying occupancy in a passenger transport conveyance” comprises “monitoring and assessing the location and movement pattern of passengers arriving prior to the start of the journey, during the journey” (i.e., wherein, when a number of occupants at start of utilization of the vehicle) and “immediately after exiting the transport conveyance at the end of the journey” (i.e., a number of occupants at end of utilization of the vehicle). The method includes identifying suspicious occupancy declarations, based on the monitoring and assessment of step – which includes verifying that the pre-journey/post journey passenger movement patterns are consistent with the automatically declared passenger occupancy (i.e., when a number of occupants at start…is different from a number at end…); and then communicating the verified passenger for the journey (i.e., using the number….at the end) to a transport system usage billing and accounting system (i.e., sending occupancy to the billing system, using the number of occupants at the end of the utilization of the vehicle). The primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests with low or borderline confidence levels as determined by short range wireless signal processing algorithms in the Secure Embedded Computer 101.1 in combination with the analysis of the geographical pattern of dispersal of occupant's mobile phones 103.1 after the journey (i.e., verification is based on using the number of occupants at the end of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the billing system of Zafiroglu  to include and receive the verified number of occupants from the post-journey occupancy verification of Honary, with the motivation of  preventing fraudulent declarations of occupancy to “defeats rogue operators of transport conveyances who attempt to gain privileges/penury advantage in their use of transport infrastructure by creating fake passengers to trick occupancy based incentive systems for operators” (See Abst. and Paras. 15-16 and 20 of Honary).
Zafiroglu in view of Honary does not explicitly disclose or teach, however, De Gennaro teaches wherein the vehicle is provided with a display device, and the (fee setting) server causes the vehicle to generate a display screen on the display device at the start of utilization of the vehicle (Fig. 3, 320; Paras. 34-36, 53-54) (A taxi fare is the total charge by a taxi for transporting one or more passengers from a point of origin to a destination….  Taxi 300 is shown with a driver system 310 in communication with a passenger touchscreen 320 (i.e., wherein the vehicle is provided with a display device)…  Driver system 310 in communication with server 360 can provide an estimated fare for a prospective passenger ...This information may be communicated with the prospective passenger through passenger touchscreen 320 (i.e., server causes the vehicle to generate a display screen on the display device at the start of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the vehicle and server of Zafiroglu in view of Honary to include the fare based on communication with a server of De Gennaro, with the motivation of providing an accurate fare.
As discussed above, De Gennaro teaches the vehicle is provided with a display device, and causing the vehicle to generate a display screen on the display device. Zafiroglu in view of Honary and further in view of De Gennaro not explicitly disclose or teach, however, Kim teaches that the display screen including at least one of the discount rate as a measure of the utilization fee at the start of utilization of the vehicle and the utilization fee to which the specified discount rate is applied at the start of utilization of the vehicle (Figs. 20D-E; Paras. 383-385) (Display 2000 shows that the estimated fare may vary depending on a carsharing condition. For example, in the case of FIG. 20D, since the number of persons to use the transportation service is two, the estimated fare may be calculated based on two persons. Fig. 20D shows “when two persons are on board $9/1 person” with a “total $10 saved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the vehicle and server of Zafiroglu in view of Honary and further in view of De Gennaro to include the fare at the start of the trip and the actual amount saved of Kim, with the motivation of providing more information to the user. 
In regard to claim 8, Zafiroglu discloses wherein the fee setting server is configured to acquire the information of the number of occupants from the vehicle (Para. 46) (Upon receipt of the vehicle occupancy information and the vehicle identifying information, the received information may be transmitted ….to one or more computers (e.g., one or more of the remote server computers 208).)
In regard to claim 9, Zafiroglu discloses a communication terminal configured to communicate with the fee setting server, wherein the fee setting server acquires the information of the number of occupants from the communication terminal (Para., 32 and 33) (In various embodiments, a transmitter 116 (FIG. 1B) (i.e., communication terminal) may be provided in the vehicle 100. The transmitter 116 may be configured to transmit the vehicle occupancy information such that one or more incentives may be determined based on the information. The transmitter 116 may transmit the vehicle occupancy information at the direction, for example, of the IVI system 106. For example, the transmitter 116 may be configured to transmit the vehicle occupancy information to one or more remote servers using, for example, a wireless communications network in accordance with an appropriate wireless communications standard or protocol (i.e., configured to communicate with the fee setting server, wherein the fee setting server acquires the information of the number of occupants from the communication terminal).)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Honary, and further in view of De Gennaro, and even further in view of Kim as applied to claim 1, and even further in view of U.S. Patent Application Publication No. 2014/0172727 to Abhyanker et al. (hereinafter “Abhyanker”). 
In regard to claim 4, as discussed above in regard to claim 1, Zafiroglu discloses the vehicle. Zafiroglu in view of Honary, and further in view of De Gennaro, and even further in view of Kim, does not explicitly disclose or teach, however, Abhyanker teaches that the vehicle is an electric vehicle (Para. 100 and 102) (… vehicle 104 may be a hybrid can an electric car).
As discussed above, Zafiroglu in view of Honary, and further in view of De Gennaro discloses the vehicle. However, Abhaynker teaches that the vehicle is an electric vehicle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the electric vehicle of Abhaynker for the vehicle of Zafiroglu in view of Honary, and further in view of De Gennaro, and even further in view of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
WO 2007/0123216 to Harada et al. (hereinafter “Harada”). Harada discloses a taxi fare calculation system provided on the side of the driver's seat of the taxi vehicle so that it can be seen by the taxi user. As shown in FIG. A, start button 1 is operated by the taxi vehicle driver when the user starts to the destination. As shown in FIG. 2, the start button 1 and the stop (stop) button 2 include a fee meter together with a care button 8 for switching between a general fee and a disabled fee. The rate is displayed on the display unit 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628